THEATI-ORNEP              GENERAL
                                OF TEXAS
                                Avsrur. -
-s


     Eonorable J. C, Potteram
     Coutity Attorney
     Benfami$n, Texas

     3ear 311-t                            Opl.Qloa EC', o-l!?'30
                                           Ret Tmmheerr Rotlrement     'Syrtem


               iVe we 5.n reaelpt of 7our letter  Of September 30, 1939,
     in.whieh the tellwlng    qae8tions preaontod to ou by the Superfntend-
     ent,ot the Sutuaet Aural High Who01 Lpe submit Fed to thi8 Departmnt
     for an oplnionl

                'Queirtion 1. 7&at is the pen8lt7 if 8 beg-
          toaaher doer not oloot ta betmar a 8tmsbec of the
          Re~lrezaont System, md tha local 8chool board se88 fit
          to e.3~107 oaid tewhert

                "&e8tlazi  2.    If there ia a penalty, doe8 St fall
          upott the beginnIng    teaober, the school board, or botht

                 "%C?8tiOZl 3. 'Yiiy a teacher who is 6 monbw of tho
          -ietir4ment ~g8tWl~ cleat QOt to raaain In the said
          Retirement +h3m,      and rtlll   teaah 8~210~1in %x8at

                  que8tion  4. If the smwer to quetttlon three ir
          'Zo',    whet 18 the poMlt7, Md 'upon uhom does .&t fallt”

               ‘60 0all attention to the follow4+; proviaicm8 of Senate
      Bill No. 47, Aote &th Le:~lrlatum , Jrnownas the Tea&or Retlramant
      Ei1J.l

                 "Sea.. 1 (5) 1 Bapleyart  Shall mean the Stktv'of   TOXU
          8nd an7 of ita derignated     agent8 or agenate   nfth WI-
          ponaibilit.7   a&i authority  for publla eduurtion,   awh 88 the
          commonand independent school boar.:s, th8 bowdr of regettt8
          orl.atato oolloger   and univsrdtles,    the oounty r,&cml
          boardr, or 8n7 other ageno of and ~&thin the Sfra&# by
          whlah a person 8ia7 be aGIplo7ed for servl5e in yd%o       eduoa-
          tien.
Eon, J.C. Pnttoraoa,       PoZe 2



           ,(6) *Member* aball moan any tea&W   iaoluded               In
     the momborahlp or the l7stem as provided in Se&ion                3
     or thi8 Act,

             "S"0ti0n 3. ldemberabipt The membership of 8aid
     i?etI,reraont System ahall be composed ae follourt

            '(1)    All   ersons who are teaohereon the d&e as
     or rhltah the RetL        tat syotam is rrtabll8hed    ahall
     becOm6   member8   a 8 Of th a t da te 6s l collation  Of th0i.F
     employment unlerr wfthin a period of nfnety (90) days
     after September 1, 1937, any suah teacher mh~U file dth
     the State Board of Trustees on a fbn~ prorcrlbed          by ruch
     Board, a notice of his election         not to be covered %ZIthe
     memberahlp of the System md a duly executed rkiver OS
     all prose!& aud prospectlvo         benefits rh5.ch uould othemiae
     inure to him on acoount of his participation          in the Retire-
     milt s~8tIWl.

            '(2) l3egm     Septsmber,l,          1938, and thereefte~
     arry teacher teaching for the first          time in Texas ahall
     beccoae a member of tha Rotitement          sy8tcna &is a oonditlon
     Of   hi8   ~~0>7fteZtt.

                    The ewtmt oontplbutad b7 s&h teaahez. to
     the Ro??t      Fund &elf   be five (5%) per a&m      of the
     ~0gul6r amual oaapensatlon paid eachqmber,      tlia amount
     not to ix&eed One Iiundred Eighty (W3O~~.Dollvs       per
     anmxb . .

           "%C.   8-l      (8)     . . . Contributions   to and pa
     fr~mtheTeael!wr           SaringFundahallbemade        aa io lr- oust

            "(b)   Each Raploper &&a&& oawo to be deduated from
     the 8altu-y of +3h member on eaoh end every pq-roll        of
     8utah employer for each and every papr5ll     pod&,    flvo
     (5%) per ceatum of hi8 earnable oompene&tloa, provided
     that the sum of the dwiuotloas made for a metabe~ shall
     notexcoedOneHundredEighty       ($1&3&O) Dollarrr dur%ng
     any otle (l,)-year. .lle~~tloQe ehallbegindth       the fiP8t
     ppp-rol$&erlod:j   or the mheol  year 19f7-1938. . .

           .?‘(e) The dsduetions provided for herein &all    be made
     notw.$tCstanding t&at the minimun compensation provided
     for by law for any member sh6ll be roduced thereby.
     Every member shall be deemed to coriaent and agree to the
     deducilone ma% and provided for heroin and stsall~recsipt
     for his fkll salary or coxpenaation,  and paynmkt of
                                                     3
Hon. J.C.    Patterson,   Page 3



     rakry   or c5span8ation,    less sold deduction, ehall be a
     full end colaplejte dleaharge and acquittame     of all ol.aims
     attd dezumd.a whatmever for the lervioee rendwed by ouch
     perwn durin;; the period covered by 8uch payment, except
     es to the becsSLtr provided under this Act.       The employer
     &hall certlf    to the State Boswd of Tnuto;e8 on eaoh end
     every pay-m I 1, or in et.& other manner as said Board ma7
     prtaoribe,   the eaaottnte to be deducted: aqd each of eqid
     emount8 shell be deducted, and when deducted *hall be
     paid into refd Teachor Saving Fund9 end -‘be           sredlted,
     to the lndivldual   &ccount of the member harm whose com-
     pezmation 8aid   deduction 1~8 made,.”

              ‘Soa.8-7   (1) The oollectlon   of lnembers~ contribution6
     shall    be aa follower

            “(a)   ii.ach employer shall cause to bo deducted 0% each
     and over7 pay-roll     of a member for each end ever7 pay roll
     period 8ub8eqIUUlt to the date of errtsblislvbnt     of the Re-
     tiroemnt System tho contributions      papaale by euch member,
     ea provided   in this Act,.   Each emgloper Ball   oortlfy  tc
     th6 treasurer    of ealdBqplo9er    on each end ever7 pay roll
     a statesent a8 vouche~e .;Sor the mount 80 deducted,

             “(b)   The tremr          or proper diebursi.ng oSSlccur of
     each e143.oyor on authority from the employer ahall m&o de-
     ductlam Sraa salaries         of teachers a8 provided in thla
     Act, aad &all      trami&       monthl9, or at crreb time a8 the
     State Board of Truateee shall deslgnat~,            a cortifled   oopy
     OS the pey roll,      md tho amount epecifiod        to be deducted
     ehall be pal& to the Executive Secretary of the State Bcprd
     of Turetoee, and aStor eiaklng a reaord of all reooipte,
     the 8tid board 8hau pO!y thsln t0 the Tmasurer Of the ‘State,
     of Texas, utd by him be or6dited to Teacher Retirement
     Fund, and euch fUnda 8hell be deemed 66 approprloted              Snr
     uee a5oord.lngto the pt?5vlelons OS thi8 Aot.             FOP tho pur-
     pose of oollecting      contribution6     of teacher8 who are teaching
     fn commonlchool di8tri8ts,          the oounty l   uporfntendent or ex-
     offioio    couziky 8uperintondent of each county of.this          State
     is hereb7.de8ignated       to perfom     the duties of emplo9or of
     all oomon eahool dietrlets          over uh.bh he h&8 #urfedltstlan,
     and he $8 hereby auehorlsed end empowered to retain the
     anoun~c so deducted Sroln pay rolla         of members and heqo a
     correrpondini; (Mount deduote,d f’rom en funds mailable             for
     paying teachersi      salaries,    and tr oalaulft same to the Executive
     Secretary OS the State Board of Tmuteee a8 provided Sor
     in thi8 dct.      Arg ooLI.ege or qniverelty       0~ other eduoatlonsl
     lnetitutlon    or agonc7 supported in rhoIs or in pert by the
     State rh~&Y. heve the smount retained or deduoted from the
     Sunds ro,fu3erl7 appropriated        by the State &or, the current
     aPaintenence for s-ah educational         departsent     end luetltutiom.
     Bon, J. c. Petterecn,              Page      4

                "(0) For the purpose of eneblizg the collgatloa   of
     sivs ($1 p4r oentm or the SalIirf48 of a0 aemb8F.8 or
     the retLrm4at    Syatam to be nwi4 a8 8iapl4 as popeible,
     the sate -358rd or lku8t44r &all requlrb th4 8+&4tary
     or other oiiiaer   of each 4t4#ey4r=boerd or ~&my*    within
     thirty (9)     dUy8 Uft4P th4b4~~~Or       44ah8t%hoOly44.~,
     t0 E4k4    Up 8 Li8t        Of    ti      t444h42’8     in it8  4Klp1OJ.  UhO &X’4 -
     bel’r Of   th4 ii4t-t                  Sy8tePI,    8Ot Oat th4iI’    84hd48    by the
     mmth axd by th4 y4Us                   Z48k4 Ut UfiidUVit       to th4 OOl'-&iIL488
     of t&id  8ht4lX4Zht. md                ii14   the   I-4    rith  th4  bOUtit
     Seantarfof      tb State Board of Tmutee8 of the Teaaher
     i34tlr4m4at S 8t4la. If additioas to or deduatloar f‘romthi8
     list  should bmads    durin& the year8 8uah addition4 or
     doduotlom ehell liksrise    be aertlfied under oath to th4
     State   8Oacd   Ot    -hl8t448          Of   th4        ‘p444h4P     R4til’4lR8&       Sy8t4IZh

                  “Sea.     6 (11)           Th4 Attorney G4nsr41 of the 3tat.4 ot
     T&as  8hallb4         the lsgll          adviser of the St4t4 Board of
     TPu8t~d8, 8nd        oh&l        r4&?4at           it     ti   4ll    ~itigPtiOJ38.’

                 31th refersacre to your first que8tio~   we dish to point                             .oul
th8t updsr SootiOn 3 (2) Pny b@XUl~        t464h4r W&O 18 magloyed fbr
th4 fk8t   tine l&3 Texas doee not have an olootlon to became a member
or the iietiraaeat  Syclteanbut suoh teacher became+ a n&emberof .tihe
i:etUement .?ay8t- 48 8 condition of hia ongloyzrmnt, a4 a laatt4r of
10% Th4 I-4 I8 t.584 Of p4I'8OZM Who WOI'4 t4Wh4W       OP tbo date the
8y8t4lllWU8 e8teb&Bhed    uril488 8uOh t4MheP 4%4W418bd hi8 4leCtiOIi
not to be aovered th4rrby within ninety days after Septembar 1, 1937.

               This 24partuent r-&led in a lo,tter oalnloa d&ed Sept-jmber
22, 1937, addressed to Efon. 2b-id.mr GrORI, :~xecutive %amtary
Teaeher iietircxuont3yrtem, that oace a teacher becomes e inaabor of
the teachar iiotlrtxaeatSy8ten, he car;aot dthdrar  iron membership in
such system cxaept to aen84 being 4 t44Ch4rs to die or to be retlrod
with a dissbillty benefit or to be retired   on wcount of aga with
8uah annuity or other bezmf%it 48 is releoted by auf& tsachec. BIe
a&r44 wfth the conelusion   4Qr4884d in that opinion and enalose 8
copy h4reritL

                Xt is 414tw from a’reading      of the above quoted provlsiw
of th4 Feaaher Hstirem4at Act th8t a duty is iaQw84d upon th4
gOV4rming bOdie8 UId O?fiO4r4   Of 84h001  dilrtriOt4    in  thi8 3t4t4 t0
aek4 the dedu4tioru raquic4d by law UUI properly 4ooount therefor?
Altiiou& thin dot plWVid.8 no 4pecifio penalty for 4 f4Ilur4 on the
part of locsl pubU0   oftloi4ls to perform th4ir dx.zty,~4 omnot
pr4arune th8t they will rillfully and                 violate the olear
l48date Of th4 b %WR b 4 Xl
                          ldvi8ed Of it8 C4q           attl.
HO& J. C. Patt4r80ns          Page    5



             Ya oall attention to Seotlon 6 (11) wi&ah places
the duty upQn tki8 departibent to aot a8 14f3d Adviser mid
rOpl'484Zlt th4 Stat4 hard Of TFU8t448 in ti1 $.fti&dfOn,
If the OOoa8iOn rhauld 4X184, thi8 departamVinthe      pe%'fo~-
m4XlO4 Of   it8   duty   inrpO84d    by   m,   Sl8t    t8k&dut4V4~      action
say be damed a;l appropriate              and adequate remedy        md to the b48t
iater68t of ths 3y8t4?8 -uId4r            the ClZWnJUdMC48.




                                          BY   I/P    Ceail   C. Canmaok

                                                      Ccoil   C. clicuaacll
                                                              h8i8tUlt